                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-03255-CMA-KMT

JUSTIN CUMMINGS,

      Plaintiff,

v.

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,

      Defendant.


               FINAL ORDER ON REVIEW OF ADMINISTRATIVE RECORD


      This matter is before the Court on Plaintiff’s Motion for Summary Judgment

Opening Brief (Doc. # 21), Hartford’s Opening Brief for Bench Trial on the Papers in an

ERISA Case (Doc. # 22), and the parties’ Joint Motion for Determination of ERISA Case

(Doc. # 27). The motions are ripe for the Court’s review. For the reasons set forth

below, Plaintiff’s Motion for Summary Judgment is denied and judgment enters in

Defendant’s favor.

          I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff Justin Cummings has been diagnosed with multiple medical conditions,

including degenerative disc disease, Scheuermann’s Disease, and myofascial pain

syndrome, which is a chronic pain disorder. Mr. Cummings asserts a claim for

entitlement to long term disability (“LTD”) benefits under the Group Long Term Disability
Plan for Employees of Free-Port McMoran Corporation (“the Plan”), contending that he

cannot work in ‘Any Occupation’ within the meaning of the Plan. 1

       Defendant Hartford Life and Accident Insurance Company (“Hartford”) is both the

claim administrator responsible for determining eligibility for LTD benefits under the Plan

and the funder2 of the benefits. The Plan gives Hartford “full discretion and authority to

determine eligibility for benefits and to construe and interpret all terms and provisions of

the Policy.” (Doc. # 16-1 at 33.) To qualify for LTD benefits, the Plan requires that a

claimant be “prevented from performing one or more of the Essential Duties of Any

Occupation.” (Id. at 22.) To establish his or her entitlement to benefits under the Plan, a

claimant must provide proof of loss satisfactory to Hartford. (Id. at 17.) Hartford may

request proof of loss throughout a claimant’s disability. (Id.)

       Mr. Cummings received LTD benefits under the Plan from May 3, 2010, to

January 19, 2018. On January 19, 2018, Hartford terminated Mr. Cummings’ LTD

benefits after a year-long investigation of Mr. Cummings’ entitlement to benefits.

Hartford’s investigation began on December 30, 2016, when it interviewed Mr.

Cummings by telephone. (Id. at 125–26.) Mr. Cummings reported that he was raising

four children by himself and that his claim for Social Security Disability Insurance was

denied. Thereafter, Hartford referred Mr. Cummings’ file to a private investigation firm

for surveillance, which took place on three days in March 2017. (Doc. # 16-1 at 109–10;


1
  The exhibits filed at Doc. # 16 constitute the Administrative Record in this matter. The Court
cites to the docket number of the exhibit (e.g., Doc. # 16-1) and the page number from the
Administrative Record (e.g., at 106–257).
2
 Hartford issued Group LTD Policy No. GLT-675130 to fund the Plan’s LTD benefits. (Doc. #
16-1 at 5.)

                                                 2
Doc. # 16-5 at 964.) The surveillance captured Mr. Cummings engaging in various

activities at and away from his home. Hartford gathered that Mr. Cummings “neither

limped nor exhibited signs of pain or discomfort during the surveillance” and that his

activities reflected a greater level of functionality than Mr. Cummings had self-reported.

(Doc. # 22 at 5; Doc. # 16-5 at 963–65; Doc. # 16-10 at 1846.)

       On June 26, 2017, Hartford conducted a face-to-face interview with Mr.

Cummings in his home. (Doc. # 16-5 at 899–924.) Hartford interpreted Mr. Cummings’

behavior and responses during the interview to be inconsistent with his behavior

observed during surveillance. Compare (id. at 901–03, 911, 914, 916–20) with (Doc. #

16-1 at 104).

       Hartford thereafter referred Mr. Cummings’ file to a Medical Case Manager

(“MCM”), a registered nurse on Hartford’s staff, for review and clarification of Mr.

Cummings’ restrictions and limitations. (Id. at 103–05.) The MCM found that Mr.

Cummings’ “observed activities exceed his reported abilities.” (Id. at 104.) The MCM

sent the surveillance footage, a summary of the footage, the June 26, 2017 interview,

and a statement of disability and estimation of current functional abilities to Mr.

Cummings’ primary health care providers for comment. (Doc. # 16-1 at 103; Doc. # 16-2

at 359–62.) Nurse Practitioner Kelly Colbert (“NP Colbert”) reported no changes in Mr.

Cummings’ condition and did not comment on the surveillance footage or interview.

(Doc. # 16-5 at 834–35.) Nurse Practitioner Lisa Hammond responded that such

evaluation was beyond her scope of practice. (Id. at 831.)




                                              3
        The MCM attempted to have Mr. Cummings attend an Independent Medical

Examination (“IME”) because his “limitations and functional capabilities remain[ed]

inconsistent and unclarified.” (Doc. # 16-1 at 96.) However, Mr. Cummings was unable

to attend or reschedule the IME, and Hartford “exhausted all . . . options to schedule

[Mr. Cummings] for an IME within [its guidelines].” (Id. at 77–80, 82–83.) Hartford

subsequently referred Mr. Cummings’ file to MES Peer Review Services, an

independent third-party vendor, which assigned the review of Mr. Cummings’ file to Dr.

Joseph Rea, who is board-certified in Occupational Medicine. (Id. at 75; Doc. # 16-5 at

829.)

        During the peer review process, Dr. Rea spoke with two of Mr. Cummings’

treating physicians and reviewed his medical records, the surveillance footage, and the

June 26, 2017 interview. See generally (id. at 824–29). Dr. Rea concluded that Mr.

Cummings’ functionality would “roughly correspond to a Light Physical Demand Level

category” with certain functional limitations. Hartford prepared an Employability Analysis

Report (“EAR”) that incorporated the functional limitations in Dr. Rea’s report and Mr.

Cummings’ educational and work history. (Doc. # 16-4 at 795–99; Doc. # 16-5 at 800–

21.) Finding several occupations within Mr. Cummings’ abilities, Hartford determined

that Mr. Cummings no longer satisfied the Plan’s ‘Any Occupation’ definition. On

January 19, 2018, Hartford issued its determination in which it summarized the grounds

for its decision that Mr. Cummings did not qualify for LTD benefits, including Dr. Rea’s

peer review report and the corresponding EAR. (Doc. # 16-2 at 346–53.)




                                            4
      Mr. Cummings appealed Hartford’s termination of his LTD benefits. See

generally (Doc. # 16-4 at 603–741). As part of his appeal, Mr. Cummings submitted,

inter alia, a Functional Capacity Evaluation report (“FCE”) by Daniel Ward (“PT Ward”)

and an IME report by Dr. Timothy Hall. (Id. at 698–724, 734–38.) Both the FCE and the

IME were conducted as part of Mr. Cummings’ appeal, and both PT Ward and Dr. Hall

concluded that Mr. Cummings is incapable of full-time work. Mr. Cummings also

submitted an EAR that relied on the FCE by PT Ward and IME by Dr. Hall in concluding

that Mr. Cummings was unable to work in any occupation, as well as medical articles

relating to chronic pain. (Doc. # 16-3 at 583–99; Doc. # 16-4 at 600–02.)

      Hartford conducted the initial review of Mr. Cummings’ appeal submissions on

October 3, 2018. It noted that both the FCE and the IME identified “some function

consistent with sedentary to light work which is supported by the surveillance video and

the [Independent Medical Review] by Joseph Rea.” (Doc. # 16-1 at 53.) Hartford

referred the file to another independent, third-party vendor, PDA, to conduct a peer

review. (Id. at 50.) PDA assigned the review to Dr. Michael Jacobs, who is board-

certified in Physical Medicine and Rehabilitation, Pain Medicine, and Occupational

Medicine. (Doc. # 16-3 at 549.)

      Dr. Jacobs reviewed Mr. Cummings’ medical records including, inter alia, a 2014

IME, three MRIs, office notes from various physicians, the surveillance footage, PT

Ward’s FCE, and Dr. Hall’s IME. (Id. at 543.) Dr. Jacobs agreed with the diagnoses of

degenerative disc disease and myofascial pain, as well as some portion of both PT

Ward’s FCE and Dr. Hall’s IME. (Id. at 545–46.) He disagreed with PT Ward and Dr.



                                            5
Hall’s characterization of Mr. Cummings’ restrictions and limitations and their ultimate

conclusions that Mr. Cummings is unable to work. Dr. Jacobs concluded that Mr.

Cummings could perform eight hours of activities, five days per week, with reasonable

restrictions and limitations. (Id. at 546–47.) Hartford prepared an addendum EAR based

on the functional limitations in Dr. Jacobs’ report. The addendum EAR again identified

several occupations within Mr. Cummings’ abilities. (Id. at 331–32.)

       Hartford denied Mr. Cummings’ appeal and upheld its decision to terminate Mr.

Cummings’ benefits on October 26, 2018. (Doc. # 16-2 at 330–35.) Mr. Cummings

initiated the instant action on December 18, 2018. (Doc. # 1.)

                             II.     STANDARD OF REVIEW

        Parties to an ERISA case may present a dispositive motion either as a motion

for a bench trial on the papers or as a motion for summary judgment. See Jewell v. Life

Ins. Co. of N. Am., 508 F.3d 1303, 1307 n. 1 (10th Cir. 2007), cert. denied, 553 U.S.

1079 (2008). In the instant case, Plaintiff’s Motion for Summary Judgment “is merely a

vehicle for deciding the case; the factual determination of eligibility for benefits is

decided solely on the administrative record, and the non-moving party is not entitled to

the usual inferences in its favor.” LaAsmar v. Phelps Dodge Corp. Life, Accidental

Death & Dismemberment & Dependent Life Ins. Plan, 605 F.3d 789, 796 (10th Cir.

2010) (quoting Bard v. Boston Shipping Ass'n, 471 F.3d 229, 235 (1st Cir. 2006)).

Instead, “this Court treats the case as presenting cross-appeals under Fed. R. at App.

P. 28.1.” Sullivan v. Ltd. Brands, Inc. Long–Term Disability Program, 2008 WL 659641,

at *1 n. 2 (D. Colo. Mar. 5, 2008). It evaluates the reasonableness of a plan



                                               6
administrator’s decision based on the evidence in the administrative record and

resolves the case on the pending papers. Panther v. Synthes, 380 F. Supp. 2d 1198,

1207 n.9 (D. Kan. 2005).

A.     ARBITRARY AND CAPRICIOUS STANDARD

       “[A] denial of benefits challenged under § 1132(a)(1)(B) is to be reviewed under a

de novo standard unless the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms of the

plan,” in which case the courts apply an arbitrary and capricious standard of review.

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); see also Trujillo v.

Cyprus Amax Minerals Co. Ret. Plan Comm., 203 F.3d 733, 736 (10th Cir. 2000)

(stating that an arbitrary and capricious standard applies where the plan gives the plan

administrator discretionary authority). In the instant case, both sides agree that the Plan

explicitly grants Hartford the discretionary authority to determine claims for LTD

benefits. See (Doc. # 16-1 at 33). Therefore, the arbitrary and capricious standard will

apply to Hartford’s denial of benefits. 3

       Under the arbitrary and capricious standard, the administrator’s decision need

not be the only logical one or the best one; the decision will be upheld so long as it is

“grounded on any reasonable basis.” Kimber v. Thiokol Corp., 196 F.3d 1092, 1098

(10th Cir. 1999). “The reviewing court need only assure that the administrator’s decision

falls somewhere on a continuum of reasonableness—even if on the low end.” Nance v.


3
 Mr. Cummings initially argued that the Court should apply a de novo standard of review
pursuant to Colo. Rev. Stat. § 10-3-1116. (Doc. # 21 at 4.) He withdrew this argument in his
Response Brief, conceding that the Plan at issue falls outside the scope of Colo. Rev. Stat. §
10-3-1116. (Doc. # 25 at 1.)

                                                7
Sun Life Assurance Co. of Canada, 294 F.3d 1263, 1269 (10th Cir. 2002). “Indicia of

arbitrary and capricious decisions include lack of substantial evidence, mistake of law,

bad faith, and conflict of interest by the fiduciary.” Caldwell v. Life Ins. Co. of N. Am.,

287 F.3d 1276, 1282 (10th Cir. 2002) (citing Sandoval v. Aetna Life & Cas. Ins. Co., 967

F.2d 377, 380 n. 4 (10th Cir. 1992)). “Substantial evidence is ‘such evidence that a

reasonable mind might accept as adequate to support the conclusion reached by the

[decisionmaker].’” Id. (citing Sandoval, 967 F.2d at 382 (quoting Flint v. Sullivan, 951

F.2d 264, 266 (10th Cir. 1991) (alteration in original)).

B.     CONFLICT OF INTEREST

       Mr. Cummings argues that the Court should ratchet its deference down to a de

novo standard because of Hartford’s conflict of interest. (Doc. # 21 at 4–5.) “[Hartford] is

both the administrator and insurer of the [Plan]. As such, an inherent conflict

exists.” Caldwell v. Life Ins. Co. of N. Am., 287 F.3d 1276, 1283 (10th Cir. 2002) (citing

Pitman v. Blue Cross & Blue Shield of Oklahoma, 217 F.3d 1291, 1296 (10th Cir.

2000)). “[I]f a conflict of interest exists, the reviewing court ‘must decrease the level of

deference given to the conflicted administrator's decision in proportion to the

seriousness of the conflict.’” Caldwell v. Life Ins. Co. of N. Am., 287 F.3d 1276, 1282

(10th Cir. 2002) (quoting Chambers v. Family Health Plan Corp., 100 F.3d 818, 825

(10th Cir. 1996)); see also Graham v. Hartford Life & Acc. Ins. Co., 589 F.3d 1345, 1357

(10th Cir. 2009) (“The importance we attach to the existence of a conflict of interest is

proportionate to the likelihood that the conflict affected the benefits decision.”), cert.

denied, 560 U.S. 939 (2010). However, a conflict is given less weight “when the



                                               8
conflicted party ‘has taken steps to reduce potential bias and to promote accuracy.”

Hancock v. Metro. Life Ins. Co., 590 F.3d 1141, 1155 (10th Cir. 2009) (quoting

Metropolitan Life Ins. Co. v. Glenn, 544 U.S. 105, 117 (2008)).

       In the instant case, Hartford took steps to reduce potential bias and promote

accuracy by hiring two independent, board-certified physicians to conduct a peer review

of Mr. Cummings’ file. (Doc. # 16-1 at 50, 75, 78; Doc # 16-3 at 549; Doc. # 16-5 at

829.) See Holcomb v. Unum Life Ins. Co. of Am., 578 F.3d 1187, 1193 (10th Cir. 2009)

(giving limited weight to conflict-of-interest factor where administrator hired two

independent physicians and thus did not rely solely on the evaluations and medical

opinions of its own staff). Mr. Cummings has not offered evidence supporting a high

likelihood that Hartford’s conflict of interest affected its decision, and he retains the

burden of showing Hartford abused its discretion. 4 The Court therefore “give[s] the

conflict-of-interest factor limited weight in evaluating whether [Hartford] abused its

discretion.” Holcomb, 578 F.3d at 1193 (citing Glenn, 544 U.S. at 115 (stating that the

conflict-of-interest factor “should prove less important (perhaps to the vanishing point)

where the administrator has taken active steps to reduce potential bias and to promote

accuracy”)).

                                       III.   ANALYSIS

       The parties do not dispute Mr. Cummings’ diagnoses or that he is disabled.

Instead, the chief dispute in this case is the extent to which Mr. Cummings’ chronic pain



4
  See, e.g., Hancock, 590 F.3d at 1155; Graham, 589 F.3d at 1357; McClenahan v. Metro. Life
Ins. Co., 416 F. App'x 693, 697 (10th Cir. 2011) (“The plaintiff nevertheless retains the burden of
showing abuse.”) (citations omitted).

                                                9
affects his functionality and, therefore, his ability to work. The Court finds that Hartford’s

decision to terminate Mr. Cummings’ LTD benefits was predicated on a reasonable

basis, and thus satisfies the arbitrary and capricious standard of review. See Graham,

589 F.3d at 1357.

A.     CREDIBILITY OF PLAINTIFF’S SELF-REPORTING

       In cases involving a disability that is difficult or impossible to corroborate through

objective evidence, such as in cases concerning fibromyalgia, “a plan administrator's

medical inquiry naturally involves questions regarding the claimant's credibility.” Rizzi v.

Hartford Life & Acc. Inc. Co., 383 F. App'x 738, 752 (10th Cir. 2010). The instant case,

which concerns chronic pain syndrome, is such a case. Disputes of Mr. Cummings’

credibility and the accuracy with which he has represented his functionality have

manifested in two ways—i.e., in Hartford’s consideration of the video surveillance of Mr.

Cummings and in Hartford’s valuation of medical opinions that rely on Mr. Cummings’

self-reporting.

       1.      Video Surveillance

       Mr. Cummings disputes the weight Hartford attributed to the surveillance footage

of Mr. Cummings. 5 However, “[r]eliance on surveillance evidence in conjunction with

medical evidence is not improper.” See Rizzi, 383 F. App'x at 751. Drs. Rea and Jacobs


5
  Mr. Cummings cites to Kaferly v. Metro. Life Ins. Co., 189 F. Supp. 3d 1085, 1100–01 (D.
Colo. 2016), in which Judge Martinez found that video surveillance of that ERISA plaintiff was
“inherently anecdotal” and “at most inconclusive,” to support his position. Kaferly is
distinguishable from the instant case because the defendant in Kaferly terminated the plaintiff’s
LTD benefits without any review by a physician. 189 F. Supp. 3d at 1101. In this instance, two
physicians reviewed Mr. Cummings’ medical records and the surveillance video. Hartford relied
on the conclusions of those physicians in making its determination.


                                               10
reviewed the surveillance footage in addition to extensive medical documentation and

concluded thereafter that Mr. Cummings’ functionality exceeded what he had self-

reported. 6 Pursuant to Rizzi, the Court finds that Hartford assigned reasonable weight to

the surveillance footage in reaching its determination. 7

       2.      Hartford’s Consideration of Medical Opinions Dependent on Mr.
               Cummings’ Self-Reporting

       Mr. Cummings repeatedly argues that Hartford acted arbitrarily and capriciously

in finding that he was capable of work under the Plan’s terms when his examining

physicians concluded the opposite. As a general matter, an ERISA claimant’s “pain

reports for their diagnoses . . . cannot be unchallengeable. That would shift the

discretion from the administrator, as the plan requires, to the physicians chosen by the

applicant, who depend for their diagnoses on the applicant's reports to them of pain.”

Jordan v. Northrop Grumman Corp. Welfare Benefit Plan, 370 F.3d 869, 878 (9th Cir.

2004). As discussed in more detail below, Hartford and the peer reviewing doctors



6
  The surveillance revealed, from the perspectives of Hartford’s MCM, Dr. Rea, and Dr. Jacobs,
inconsistencies with Mr. Cummings’ representations of his functionality. (Doc. # 22 at 4–5, 9.)
For example, Hartford notes that Mr. Cummings, in the surveillance footage, set up a folding
chair on the driver’s side of his vehicle, “utilized the chair as a step stool, leaned over the engine
area, utilized a socket wrench with his right arm and hand stretched forward, worked on the
engine with his right hand and utilized his left hand atop the front grill frame for support.” (Doc. #
16-5 at 972.) During a subsequent face-to-face interview with Hartford, Mr. Cummings “denied
being able to do any maintenance or repairs on a vehicle.” (Doc. # 16-5 at 903, 919–20.)
Hartford notes that, “[Mr.] Cummings neither limped nor exhibited signs of pain or discomfort
during the surveillance,” yet he “walked in a slow guarded manner” during the face-to-face
interview. (Doc. # 22 at 5; Doc. # 16-5 at 901, 963–65; Doc. # 16-10 at 1846.)
7
  Mr. Cummings argues that roughly 38 minutes of video surveillance cannot rationally reflect
his workability for a whole workday or week. (Doc. # 21 at 13; Doc. # 25 at 4–9.) The Tenth
Circuit rejected a similar argument in Rizzi, setting aside the plaintiff’s argument that Hartford's
“surreptitious surveillance [wa]s [not] of any value when it fail[ed] to demonstrate any ability to
perform work activity on a continuous basis.” 383 F. Appx. at 751.

                                                 11
generally agreed with the examining physicians’ conclusions that stemmed from

objective evidence but disagreed with the examining physicians’ characterizations of Mr.

Cummings’ functionality, which heavily relied on his self-reporting. The Court finds that

Hartford reasonably challenged Mr. Cummings’ representations of his pain and

functionality in light of the surveillance footage and reasonably placed greater value on

the conclusions of Drs. Rea and Jacobs than the conclusions of the examining

physicians. See Williams v. Metro. Life Ins. Co., 459 F. App'x 719, 726–27 (10th Cir.

2012) (“Although the record reveals a genuine difference of medical opinion between

the reviewing physicians [who concluded that the plaintiff could work] and the examining

physicians [who concluded that the plaintiff could not work], the circumstances make

[the defendant’s] reliance on the reviewing physicians' reports reasonable.”).

B.    PEER REVIEW REPORTS

      Mr. Cummings argues that Hartford’s determination was not based on substantial

evidence because Hartford did not perform a physical evaluation of Mr. Cummings and

it relied on Dr. Jacobs’ opinion in denying his appeal. (Doc. # 21 at 9–10.) The Court

disagrees with each of these arguments and finds that Dr. Rea’s report bolsters the

reasonableness of Hartford’s decision at both the initial determination and appellate

stages.

      1.     Lack of Physical Examination

      Mr. Cummings’ argument that Hartford’s determination is arbitrary and capricious

because it did not examine Mr. Cummings is without merit. Physical examinations are

not required to uphold the denial of ERISA benefits. See, e.g., Nelson v. Aetna Life Ins.



                                            12
Co., 568 F. App'x 615, 620 (10th Cir. 2014) (upholding administrator’s determination

without physical examination where specialists reviewed voluminous medical records

and spoke to the plaintiff’s treating physician); Fought v. UNUM Life Ins. Co. of Am., 379

F.3d 997, 1015 (10th Cir. 2004) (stating that independent medical examinations are

“helpful” but “not required” when an administrator has a conflict of interest), abrogated

on other grounds by Glenn, 544 U.S. 105. Indeed, “in some cases, reviewing physicians

‘might have the advantages of both impartiality and expertise.’” Williams, 459 F. App'x at

726 (quoting Dixon v. Massanari, 270 F.3d 1171, 1177 (7th Cir. 2001)). The Court will

not construe the lack of a physical evaluation in the instant case as evidence of an

inadequately reasoned decision, particularly where Hartford made a good faith effort to

schedule a physical evaluation of Mr. Cummings at the initial determination stage. 8

       2.      Dr. Jacobs’ Report

       The Court further disagrees with Mr. Cummings’ contention that Hartford acted

arbitrarily and capriciously by relying on Dr. Jacobs’ report in its denial of Mr.

Cummings’ appeal. Dr. Jacobs reviewed extensive medical records, 9 and his report

indicates thorough consideration of the information available. For example, Dr. Jacobs



8
 Mr. Cummings was unable to attend or reschedule the IME, and Hartford “exhausted all . . .
options to schedule [him] for an IME within [its guidelines].” (Doc. # 16-1 at 77–80, 82–83.)
Hartford thereafter referred Mr. Cummings’ file for the first peer review by Dr. Rea. (Id. at 75.)
9
  Dr. Jacobs reviewed the 2014 IME by Dr. Ogrodnick, office notes and restrictions and
limitations by Dr. Wenrich in 2014, office notes by NP Colbert in 2017, unspecified records by
Dr. Eastlund in 2017, office notes by Alicia Walker in 2018, the 2018 FCE by Mr. Ward, the
2018 IME by Dr. Hall, the surveillance footage from May 2017, and three MRIs of Mr.
Cummings’ spine from 2016. (Doc. # 16-3 at 543.) Mr. Cummings’ argument that Dr. Jacobs
failed to consider records from Dr. Eastlund is baseless. See (Doc. # 16-3 at 544) (summarizing
records from Dr. Eastlund).


                                                 13
agreed with the diagnoses of myofascial pain and degenerative disc disease and noted

that Mr. Cummings has no radiculopathy or neurological deficits but does have mild

spinal range of motion limitations. He also considered that Mr. Cummings is on pain

medication and noted that his work should be restricted accordingly, even though there

was no documentation of Mr. Cummings experiencing significant side effects from that

medication. Further, he specifically noted his agreement 10 and disagreement 11 with the

2014 IME by Dr. Ogrodnick, the FCE by PT Ward, and the IME by Dr. Hall. See

Williams, 459 F. App'x at 727 (upholding administrator’s termination of benefits where

“[t]he reviewing physicians generally agreed with the examining physicians' diagnoses

but disagreed with their conclusions about [the plaintiff’s] ability to work.”).

       To the extent Mr. Cummings argues that Hartford erred by crediting Dr. Jacobs’

disagreement with the examining and treating physicians, ERISA “plan administrators

are not obliged to accord special deference to the opinions of treating physicians,” Black

& Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003), and the Court may not

“impose on plan administrators a discrete burden of explanation when they credit

reliable evidence that conflicts with a treating physician’s evaluation,” Davis v. Unum

10
  Dr. Jacobs stated that he agreed with Dr. Ogrodnick that it would be reasonable to limit Mr.
Cummings’ lifting, carrying, and bending, found PT Ward’s recommendations generally
reasonable, and agreed with Dr. Hall’s assessment that myofascial pain is the primary source of
Mr. Cummings’ symptoms. (Doc. # 16-3 at 546.)
11
   Dr. Jacobs disagreed with each practitioner’s ultimate assessment of Mr. Cummings’
restrictions. He noted that Dr. Ogrodnick’s “restrictions are too strict for the claimant’s symptoms
of axial myofascial pain without neurological or significant ROM deficits,” that “the surveillance
videos make it clear that the claimant should be able to stand/walk for more than 3 hours per
day, as well as an ability to bend, reach, and maintain awkward postures” contrary to PT Ward’s
assessment, and that he disagreed with Dr. Hall’s “conclusion that the claimant cannot perform
activities for 8-10 hours per day” because Dr. Jacobs “believe[d] the claimant could perform 8
hours of activities for 5 days per week” with reasonable restrictions and limitations. (Id.)

                                                14
Life Ins. Co. of Am., 444 F.3d 569, 578 (7th Cir. 2006) (quoting Nord, 538 U.S. at 834).

Further, “the job of weighing valid, conflicting professional medical opinions is not the

job of the courts; that job has been given to the administrators of ERISA plans.” See

Corry v. Liberty Life Assur. Co. of Bos., 499 F.3d 389, 401 (5th Cir. 2007). Reaching a

decision amid conflicting medical evidence is a question of judgment left to Hartford

under the arbitrary and capricious standard. Davis, 444 F.3d at 578.

       3.     Dr. Rea’s Report

       The peer review conducted by Dr. Rea at the initial determination stage lends

further support to Hartford’s termination of benefits. Dr. Rea’s report reflects a thorough

and reasonable review process. See generally (Doc. # 16-5 at 824–29). Dr. Rea spoke

with two of Mr. Cummings’ treating physicians—i.e., Dr. Longfellow and Dr. Selano. Dr.

Selano reported that “his group did not assess disability or questions surrounding it.”

(Id.) Dr. Longfellow stated that “in view of the long-standing difficulty with the back there

should be consideration for reduced bending and lifting,” but he did not indicate that Mr.

Cummings was incapable of work. See (id.). Dr. Rea reviewed and summarized Mr.

Cummings’ medical records, the surveillance footage, and the June 26, 2017 interview

in his report. 12 Ultimately, he arrived at the conclusion that Mr. Cummings could work at

a Light Physical Demand Level category with some functional limitations, which is



12
  Mr. Cummings asserts that “Dr. Rea did not address the effects of Mr. Cummings[‘] use of
medication, including narcotic medication” and the “effects this would have on his employment.”
(Doc. # 21.) This argument is baseless. Dr. Rea’s review of the medical records included Mr.
Cummings’ use of medication. Dr. Rea specifically noted in his report that Mr. Cummings’ “pain
medication regimen helped control pain to the extent it would allow [him] to stay out of bed
during the day and enable some function throughout the day. The medications overall reduced
the neck and upper extremity pain by 50%-60%.” (Doc. # 16-5 at 827.)

                                              15
consistent with Dr. Longfellow’s recommendation that “there should be consideration for

reduced bending and lifting.”

       The Court finds that Hartford’s reliance upon the peer review reports of Drs. Rea

and Jacobs was reasonable and supported by substantial evidence. See Williams, 459

F. App'x at 726–27.

C.     OTHER INFORMATION

       1.     Hartford’s Prior Approval of Plaintiff for Benefits

       Mr. Cummings argues that Hartford’s prior payment of benefits weighs against

this Court’s upholding of Hartford’s decision to discontinue payments. (Doc. # 21 at 20.)

However, “paying benefits does not prevent an administrator from denying benefits

when the administrator becomes aware of new information about the claimant's

eligibility for benefits.” Williams, 459 F. App'x at 731 (citing Kecso v. Meredith Corp., 480

F.3d 849, 854 (8th Cir. 2007)). Put differently, “unless information available to an insurer

alters in some significant way, the previous payment of benefits is a circumstance that

must weigh against the propriety of an insurer's decision to discontinue those

payments.” Id. In the instant case, Hartford became aware of new information about Mr.

Cummings’ eligibility for benefits through the surveillance footage, the June 26, 2017

interview with Mr. Cummings, and the peer reviews by Drs. Rea and Jacobs. Therefore,

the previous payment of benefits does not weigh against the propriety of Hartford’s

decision to discontinue payments.

       2.     Supplemental Medical Authority

       Mr. Cummings argues that Hartford acted arbitrarily and capriciously by not



                                             16
considering the supplemental medical authority he presented in his appeal. (Doc. # 21

at 14–16; Doc. # 25 at 17.) “A plan administrator abuses its discretion when it ‘fail[s] to

examine a material portion of the relevant evidence.’” Williams, 459 F. App'x at 729

(quoting Rekstad v. U.S. Bancorp, 451 F.3d 1114, 1120–21 (10th Cir. 2006)) (emphasis

added); see also Rasenack ex rel. Tribolet v. AIG Life Ins. Co., 585 F.3d 1311, 1326

(10th Cir. 2009) (concluding plan administrator abused its discretion when it inexplicably

disregarded highly probative medical evidence and affidavits favorable to claimant). The

Court finds that the medical articles Mr. Cummings submitted were neither a material

portion of the relevant evidence nor highly probative of Mr. Cummings’ functionality. As

such, Hartford did not abuse its discretion by failing to consider them.

       3.     Hartford’s Failure to List Occupations Meeting the Plan’s Financial
              Requirements in its Appeal Determination Letter

       Finally, Mr. Cummings argues that Hartford did not fulfill its obligations under the

Plan by failing to inform him in its final termination letter of how the listed employment

positions fulfilled the earning standard required under the ‘Any Occupation’ definition of

the Plan. (Doc. # 21 at 17–18.) Hartford responds with a comprehensive overview of its

process with regard to the earning requirement:

       The Addendum EAR identified occupations “when screening for
       occupations earning at least $12.19/hour,” which was the threshold for the
       wage requirement of the Any Occupation Definition. Rec. 528. The
       Addendum EAR then listed the monthly median wage for the occupations
       best matching Cummings’ abilities. Rec. 529. The Addendum EAR stated
       that these “median monthly wages for the identified occupations … all meet
       or exceed the required earnings potential of $2,112.31/month.” Id. In its
       documentation of the grounds for the appeal determination, Hartford noted
       the consideration of the required median monthly wage. Rec. 42 (Oct. 26,
       2018 entry). Hartford’s appeal letter incorporated the claim determination
       letter of October 26, 2018 for “applicable contractual provisions outlined in

                                             17
       the Policy,” and the claim determination listed the salaries of the
       occupations identified in the EAR, which “are above 60% of your Indexed
       Pre-Disability Earnings, as required by the definition of Any Occupation.”
       Rec. 330; 351. Hartford listed the occupations identified in the Addendum
       EAR in the appeal determination letter but did not include the monthly
       median wages of those occupations. Rec. 334.

(Doc. # 26 at 22–23) (footnotes omitted).

       Mr. Cummings points to no case law or contractual provision that indicates

Hartford’s process did not satisfy its obligations under the Plan. See generally (Doc. #

21 at 17–18). Mr. Cummings quotes the ‘Any Occupation’ and ‘Indexed Pre-disability

Earnings’ definitions of the Plan, but neither definition imposes a reporting requirement

on Hartford. See (Doc. # 16-1 at 21, 22). After review of the administrative record and

Hartford’s thorough procedure described above, the Court agrees that “[a]lthough

Hartford did not include the monthly median wages . . . in the appeal determination

letter, the Addendum EAR and the appeal determination documentation show that

Hartford reasonably and correctly considered the Any Occupation Definition’s wage

requirement in assessing the vocational issues of the appeal review.” (Id.) Hartford’s

omission of monthly median wages from the appeal determination letter did not yield an

arbitrary and capricious decision.

                                     IV.   CONCLUSION

       For the foregoing reasons, it is ORDERED as follows:

   •   Plaintiff’s Motion for Summary Judgment Opening Brief (Doc. # 21) is DENIED;

   •   the relief requested in Hartford’s Opening Brief for Bench Trial on the Papers in

       an ERISA Case (Doc. # 22) is GRANTED and Hartford’s determination is upheld;

       and

                                             18
•   the Clerk of the Court shall enter judgment in Defendant Hartford’s favor.




    DATED: March 13, 2020


                                             BY THE COURT:


                                             _____________________________
                                             CHRISTINE M. ARGUELLO
                                             United States District Judge




                                        19
